  Case 18-01012         Doc 43     Filed 10/08/20 Entered 10/08/20 14:30:25            Desc Main
                                     Document     Page 1 of 4



                                UNITED STATE BANKRUPTCY COURT
                                       DISTRICT OF MAINE


 In re:
                                                        Chapter 11
 THE GETCHELL AGENCY,                                   Case No. 16-10172

                   Debtor.


 NATHANIEL HULL, Chapter 7 Trustee,

                   Plaintiff,
                                                        Adv. Proc. No. 18-01012
 v.

 WAYNE GETCHELL,

                   Defendant.


                      ORDER DENYING MOTION TO RECONSIDER
                   ORDER AUTHORIZING WITHDRAWAL OF COUNSEL

          Defendant Wayne Getchell filed a motion on October 2, 2020 (Docket Entry (“D.E.”) 41)

seeking reconsideration of the Order Approving Withdrawal entered by this Court on July 8,

2020 (D.E. 33). Mr. Getchell alleges that he did not receive a fair opportunity to argue his

objection after the Court Clerk’s office informed him on July 13, 2020 that no hearings were

scheduled to be heard in his case on July 14, 2020.

          Motions for reconsideration are evaluated under the rubric of Fed. R. Civ. P. 60(b), as

made applicable to this proceeding by Fed. R. Bankr. P. 9024. Although Mr. Getchell does not

cite the specific statutory grounds on which the July 8, 2020 order should be vacated, the

allegations set forth in his motion suggest that he is asserting excusable neglect or the general

catchall of “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(1), (6). After reviewing

Mr. Getchell’s motion for reconsideration and the docket in this case, including the two motions
  Case 18-01012       Doc 43     Filed 10/08/20 Entered 10/08/20 14:30:25           Desc Main
                                   Document     Page 2 of 4



to withdraw filed by Mr. Getchell’s former counsel, the Court concludes that Mr. Getchell has

not established a sound basis for reconsideration under either subparagraph (1) or (6) of Fed. R.

Civ. P. 60(b).

       Mr. Getchell’s former counsel, James Wholly, Esq., filed his first motion seeking

authority to withdraw on May 18, 2020 (D.E. 21) (“First Withdrawal Motion”), premised on the

assertion that his client had been nonresponsive for more than a month despite Mr. Wholly’s

several attempts to contact him. The notice of hearing filed in connection with the First

Withdrawal Motion established an objection deadline of June 1, 2020 and set a telephonic

hearing on the motion for June 16, 2020 at 9:00 a.m. Mr. Getchell timely objected on June 1,

2020, denying that Mr. Wholly had made any attempt to contact him and requesting that the

Court deny the request for withdrawal. Both Mr. Wholly and Mr. Getchell failed to appear

telephonically for the June 16, 2020 hearing and the Court denied the First Withdrawal Motion

for failure to prosecute, without prejudice.

       Two days later, Mr. Wholly filed a second motion seeking authority to withdraw (D.E.

30) (the “Second Withdrawal Motion”) explaining that he had failed to properly calendar the

hearing on the First Withdrawal Motion. He renewed his request for relief in this second,

virtually identical motion. The only substantive difference between the First Withdrawal Motion

and the Second Withdrawal Motion was the length of time Mr. Wholly alleged to have been out

of contact with his client; from more than one month in the first motion to more than two months

in the second. Mr. Wholly served the Second Withdrawal Motion on Mr. Getchell at the same

address at which he served the First Withdrawal Motion. The accompanying notice of hearing

established an objection deadline of July 2, 2020 and set a telephonic hearing for July 14, 2020.

This time, Mr. Getchell did not file an objection.




                                                 2
  Case 18-01012       Doc 43     Filed 10/08/20 Entered 10/08/20 14:30:25             Desc Main
                                   Document     Page 3 of 4



       After the expiration of the objection deadline, the Court reviewed the Second Withdrawal

Motion as well as Mr. Getchell’s objection to the First Withdrawal Motion. Although this

objection related to a prior motion on which the Court had already ruled, the Court gave Mr.

Getchell the benefit of weighing the arguments set forth in that objection against the allegations

contained in the Second Withdrawal Motion. The Court concluded that, regardless of who was

at fault, the attorney-client relationship had deteriorated to such a degree as to negatively impact

the forward progress of the adversary proceeding. Moreover, the Court found that, although the

case had been pending for more than a year and a half by that point, Mr. Getchell would not be

unduly prejudiced by a substitution of counsel where the remaining pretrial deadlines had been

continued generally pending resolution of the dispute over withdrawal. Accordingly, the Court

entered the order authorizing Mr. Wholly’s withdrawal as counsel without the benefit of a

hearing on July 8, 2020 in accordance with D. Me. LBR 9013-1(g)(1). The Court then

terminated the July 14, 2020 hearing

       When Mr. Getchell called the Court Clerk’s office on July 13, 2020 to request

instructions for participating in a telephonic hearing the next day, he was accurately informed

that no hearing was scheduled to take place in this case on July 14, 2020. The Court had already

ruled on the Second Withdrawal Motion in the absence of a timely objection by Mr. Getchell.

       Mr. Getchell’s motion is premised on the argument that his failure to attend the July 14,

2020 hearing is excusable but, as evidenced by the procedural history above, the Court entered

the order granting the Second Withdrawal Motion and terminated the July 14, 2020 hearing

before Mr. Getchell even contacted the Court Clerk’s office. Mr. Getchell does not argue that

the July 14, 2020 hearing should not have been terminated; nor does he provide any explanation

for his failure to appear telephonically at the June 16, 2020 hearing or timely file an objection to




                                                 3
  Case 18-01012       Doc 43      Filed 10/08/20 Entered 10/08/20 14:30:25             Desc Main
                                    Document     Page 4 of 4



the Second Withdrawal Motion. Regardless, whether any neglect shown by Mr. Getchell is

excusable or not is immaterial since the Court made its determination on the Second Withdrawal

Order after considering the arguments raised by Mr. Getchell in his timely filed objection to the

First Withdrawal Motion.

       Moreover, nothing argued by Mr. Getchell, or facially apparent on the record, establishes

any other basis for relief under Fed. R. Civ. P. 60(b)(6). In fact, the record establishes that Mr.

Wholly is not the only individual to experience difficulty reaching Mr. Getchell during the

course of this proceeding. Mr. Getchell failed to appear for a status conference held on

September 15, 2020 and in his Motion for Issuance of Show Cause Order (D.E. 9), Nathaniel

Hull, the Plan Administrator, claims to have made numerous unsuccessful attempts to contact

Mr. Getchell in his Motion for Issuance of Show Cause Order currently pending before this

Court. Based on this information, the Court sees no basis for revisiting the order authorizing Mr.

Wholly to withdraw.

       For the foregoing reasons, Mr. Getchell’s Motion for Reconsideration is hereby

DENIED.



Dated: October 8, 2020                                /s/ Peter G. Cary
                                                      Judge Peter G. Cary
                                                      United States Bankruptcy Court




                                                  4
